Buchanan, J.
The plaintiff having obtained judgment against defendant, took out a fi. fa., and sued out garnishment x>rocess against the ax> X>ellant, according to the Act of 1839 (Phillips’ Revised Statutes, id. 93), accompanied with interrogatories. The garnishee having neglected or evaded answering several of these interrogatories, they were taken for confessed, and judgment was entered uxj against him for the amount of the plaintiff’s judgment against defendant. The garnishee axapeals, and urges before this Court the following points for a reversal of the judgment:
1.That there were not x>rop>er xsarties before the court, for the judgment obtained against the defendant.
2.That the petition of garnishment and interrogatories to garnishee, have not disclosed to garnishee the amount of the judgment against the defendant, nor is it disclosed in any other manner.
3.That there was no notice to defendant of the seizure in the hands of garnishee.
Upon the first and third grounds, it is sufficient to say, that the defendant, cited as appellee, appears in this Court, and prays that the judgment of the District Court be affirmed. This is an acknowledgment on his x>art that the original judgment is correct, and that the x>roceedings under the fi. fa., so far as defendant is concerned, are regular. 3 An. 380, and cases therein cited.
*363Upon tlic second ground, tlie last interrogatory discloses the amount for .-which the plaintiff seeks to hold the garnishee liable. 4 An. 521.
Judgment affirmed, with costs.
Voobhies, J., absent.